Judgment, Supreme Court, New York County (Ira Beal, J.), rendered June 21, 1994, convicting defendant, after a jury trial, of assault in the second degree and criminal possession of a weapon in the fourth degree, and sentencing him to a prison term of 90 days and 5 years probation and a conditional discharge, unanimously affirmed.
Defendant’s guilt was established beyond a reasonable doubt and was not against the weight of the evidence, which negated defendant’s justification defense. We see no reason to disturb the jury’s credibility determinations. Concur—Murphy, P. J., Williams, Tom and Mazzarelli, JJ.